Citation Nr: 1718270	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-44 735	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss, and entitlement to a rating in excess of 20 percent since February 22, 2016.

2.  Entitlement to service connection for a skin disability.
 
3.  Entitlement to service connection for a right knee disability.
 
4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for sciatica.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his October 2010 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In May 2017 the Veteran failed to report for the videoconference hearing he had requested in connection with his appeal.  Therefore, the Board considers his hearing request withdrawn.


FINDING OF FACT

On March 9, 2017 and May 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of each of the issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





		
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


